       Case 2:20-cv-00049-KS-MTP Document 23 Filed 02/02/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION


MICHAEL KELVIN UPSHAW                                                             PLAINTIFF


VS.                                                   CIVIL ACTION NO. 2:20-cv-49-KS-MTP


COMMISSIONER OF SOCIAL SECURITY                                                 DEFENDANT



                                             ORDER

       This cause came on this date to be heard upon Motion to Affirm Commissioner’s

Decision [19] and Report and Recommendation [22] of Magistrate Judge Michael T. Parker

entered on December 21, 2020, after referral of hearing by this Court, no objections having been

filed as to the Report and Recommendation, and the Court, having fully reviewed the same as

well as the record in this matter, and being duly advised in the premises, finds that said Report

and Recommendation should be adopted as the opinion of this Court.

       IT IS, THEREFORE, ORDERED that the Report and Recommendation be, and the same

hereby is, adopted as the finding of this Court, and the Defendant’s Motion to Affirm

Commissioner’s decision [19] is granted and the Commissioner’s final decision is AFFIRMED.

This action is dismissed with prejudice. A separate judgment will be entered herein in

accordance with this Order as required by Rule 58 of the Federal Rules of Civil Procedure.

       SO ORDERED, this the __1st__ day of February, 2021.



                                              __s/Keith Starrett _______________
                                              UNITED STATES DISTRICT JUDGE
